CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm and Legal Counsel” and to the use of our report dated February 14, 2014, in the Registration Statement (Form N-2) and related Prospectus and Statement of Additional Information of Evanston Alternative Opportunities Fund filed with the Securities and Exchange Commission in this Pre-Effective Amendment No. 2 to the Registration Statement under the Securities Act of 1933 (Registration No. 333-191847). /s/ ERNST & YOUNG LLP Chicago, Illinois February 18, 2014
